Title: Abigail Adams to Cotton Tufts, 10 March 1787
From: Adams, Abigail
To: Tufts, Cotton


        
          Dear sir
          London March 10th 1787
        
        your Letters by Captain Callihan did not come to hand untill the 7th ult. and I embrace the earliest opportunity of writing you. in yours you mention the account forwarded by you last fall, which was duly received, and I thought it had been acknowledged; I sometimes leave these matters in hopes mr Adams will notice them, but he is too much engaged in publick affairs, to attend at all, to his private buisness, by which means he is often a sufferer I believe History will scarcly find an instance of a person who have held the distinguishd offices that he has been employd in for ten years past, borrowed and transmitted such sums of money as he has, & received so little advantage from it, if he had received only one single pr cent, he would have been in possession of an handsome fortune,—but thus it is.— by captain Cushing I transmitted you the acct which I mentiond to you. it is hard to pay money here at a loss of a years interest, as well as the advance upon Bills for those who think no more of it. records & papers are not to be searched & procured here for any trifling sum; you will find by captain Barnard an accompt & Rect to the amount of 35 guineys advanced to mr Cutting on account of mr McKean chief Justice of the state of Deleware. this money is also advanced to search records at his request, & promise to pay the Bill upon sight, I hope you meet with no further trouble than the distance of negotiating it. there are fifty six guineys which I look upon wholy lost, which under various pretences & promises of immediate payment, upon the arrival of a mr Noyes, have been lent to col Norten, but really and in truth Swindled out of us. I was very loth he should have it, particularly the last but mr Adams believed him, till to his cost, he found himself deceived. he has made every American tributary to him, been once in Newgate, from whence he was relieved by their subscriptions, and is now shufling about living no one knows how. he has quite left our House mr A having dealt very freely with him, & represented the disgrace he was bringing upon his state & Country. has he any property in America? I fear not, and that we shall lose the whole.
        mr Elworthys Bill will be answerd immediatly, but mr Adams wishes you in future to make an even sum when you draw either for one or two hundred guineys, as that is our usual method of taking from the Banker, and do not let us be in debt, rather keep a sum before hand in your Hands— I am sorry for the Luck of our House, but suppose it is oweing to the Times— the paper of America will be redeemed I have no doubt, but one must wait for interest, & run risks, but at all events it will fetch what is given for it. I hope the affairs of our Country will wear a more favourable aspect. many of the difficulties you experience must arise from want of publick confidence. could that be restored, your paper would rise in value. I wonder land should sell so dear when specie is so scarce. by the New York packet we learn the dispersion of the insurgents. I wish there may be an end of the troubles—but has our government exerted itself with that vigor and dignity which it ought to have done? why has it addrest when it ought to have commanded. why has it submitted to insults which it ought to have punished. Honestus is realy become a partizan for government. he first kindled & fomented the storm, & to his publications may be in a great measure attributed, the very resistance against the courts of justice which has now risen to a Rebellion—
        But I quit a subject so unpleasent to assure you of my best and warmest Regard and / the affection with which / I am dear sir your / Neice
        A Adams
      